DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, which has been lined through, has not been considered as it was not provided in this application of any of the parent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,277,785, claims 1-20 of U.S. Patent 10,530,974 and claims 1-21 of U.S. Patent No. 11,089,187. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the parent applications with respect to the housing, image sensor and front face limitations with respect to the independent claims.  Additionally features, the IR lights for example, are found throughout the dependent claims.  While the claims of the patents do not expressly disclose the limitations relating to the base and ball and socket joint (claims 19-21) such limitations are obvious variants and found within the prior art (see art rejection below).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 13-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0253279 A1 to Pawar et al.
With respect to claim 2 Pawar discloses, in Fig. 1-23, a camera device (104), comprising: a housing (202); an image sensor (440) positioned within the housing and having a field of view corresponding to a scene (paragraph 76 and Fig. 16); at least one infrared (IR) illuminator positioned with the housing, the IR illuminator configured to selectively illuminate the scene (paragraph 82); and a front face (206) that is at least partially concave-shaped and coupled to the housing (Fig. 2 and paragraph 52; where part 210 of the front face is tapered with steps creating an at least partially concave portion of the front face), wherein the front face is positioned in front of the image sensor such that light from the scene passes through the front face prior to entering the image sensor (Fig. 20), the front face positioned in front of the IR illuminator such that IR light from the IR illuminator is directed through the front face (Fig. 20 and paragraph 57 and 117).
With respect to claim 3 Pawar discloses, in Fig. 1-23, the camera device of claim 2, wherein the IR light from the IR illuminator is directed through an outer section of the front face (Fig. 20 and paragraph 57 and 117), and wherein the outer section includes a portion corresponding the IR illuminator, the portion being at least semi-transparent to IR light (paragraph 117).
With respect to claim 4 Pawar discloses, in Fig. 1-23, the camera device of claim 3, wherein the front face is positioned in front of the image sensor such that light from the scene passes through an inner section (210) of the front face prior to entering the image sensor (paragraph 116), and wherein the inner section of the front face is separated from the outer section of the front face by a bounding component, the bounding component configured to inhibit transmission of light from the outer section to the inner section (paragraph 118).
With respect to claim 7 Pawar discloses, in Fig. 1-23, the camera device of claim 2, further comprising: at least one visible illuminator positioned within the housing, the visible illuminator configured to convey status information of the camera device to a user (paragraph 81).
With respect to claim 8 Pawar discloses, in Fig. 1-23, the camera device of claim 7, wherein an outer section of the front face further includes a portion corresponding to the visible illuminator, the portion being at least semi- transparent to visible light, and wherein the front face is positioned in front of the visible illuminator such that light from the visible illuminator is directed through the outer section of the front face (Fig 4B and paragraph 81).
With respect to claim 9 Pawar discloses, in Fig. 1-23, the camera device of claim 7, wherein an inner section of the front face is substantially transparent to IR and visible light (paragraph 82), and wherein an outer section of the front face is coated with a thin film that is substantially transparent to IR light and substantially opaque to visible light (paragraph 52).
With respect to claim 10 Pawar discloses, in Fig. 1-23, the camera device of claim 7, further comprising: a light guide (220) configured to direct light from the visible illuminator outward through an outer section of the front face (paragraph 85-86).
With respect to claim 11 Pawar discloses, in Fig. 1-23, the camera device of claim 10, further comprising an anti-reflection coating applied to the front face (paragraph 52).
With respect to claim 13 Pawar discloses, in Fig. 1-23, the camera device of claim 2, wherein the housing and the front face are symmetrical around a central axis (Fig. 2 and 3A).
With respect to claim 14 Pawar discloses, in Fig. 1-23, the camera device of claim 2, further comprising: a mounting assembly configured to thermally couple the image sensor to the front face such that heat from the image sensor is dissipated to the front face (paragraph 72).
With respect to claim 15 Pawar discloses, in Fig. 1-23, the camera device of claim 2, wherein an outer surface of an inner section of the front face is substantially flat (Fig. 2).
With respect to claim 18 Pawar discloses, in Fig. 1-23, the camera device of claim 2, further comprising an anti-reflection coating applied to the front face (paragraph 52).
With respect to claim 19 Pawar discloses, in Fig. 1-23, the camera device of claim 2, further comprising: a base assembly (302), the base assembly coupled to the housing via a mechanical joint (paragraph 119), the base assembly configured for attachment to a surface (paragraph 59).
With respect to claim 20 Pawar discloses, in Fig. 1-23, the camera device of claim 19, wherein the mechanical joint comprises a ball and socket joint (paragraph 119-120).
With respect to claim 21 Pawar discloses, in Fig. 1-23, the camera device of claim 20, wherein the ball and socket joint comprises a socket defined in the housing and a ball extending from the base assembly (Fig. 21 and paragraph 119-120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0253279 A1 to Pawar et al.
With respect to claim 17 Pawar discloses, in Fig. 1-23, the camera device of claim 2, wherein an outer section of the front face includes one or more microphone apertures (paragraph 56), the camera device further comprising: one or more microphones positioned to receive audio via the one or more microphone apertures (paragraph 56 and 64).
Pawar does not expressly disclose further comprising one or more membranes positioned between the one or more microphones and the one or more microphone apertures, the one or more membranes configured to inhibit water entry into an interior of the camera assembly via the one or more microphone apertures.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of providing a membrane between a microphone and its corresponding aperture to inhibit water entry into an interior of the device are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have included a membrane as claims in the device of Pawar for doing so would merely be a combining of prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Pending filing a terminal disclaimer to remove the double patenting issues discussed above; claims 5, 6, 12 and 16 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 20, 2022